Exhibit 10.4

2009 Short-Term Incentive Plan of Andrew S. Heyman

2009 STI Goals

 

Name: Andy Heyman    Job Title: COO Effective Dates of Plan: 1/1/09 – 12/31/09
   Business Unit: Industries STI Potential: 100% of Base Salary    Manager: John
Heyman

Goals:

 

Goal Description

   Weight     Payout
Timing   

Budget

(show qtrly if applicable)

  

Target

(show qtrly if applicable)

   Comments

Company Operating Income – 67% paid at Budget & 33% paid linearly between
Budget & Target

   100 %   Annual   

Q1 = N/A

Q2 = N/A

Q3 = N/A

Q4 = N/A

Annual = [xxxxxx]*

  

Q1 = N/A

Q2 = N/A

Q3 = N/A

Q4 = N/A

Annual = [xxxxxx]*

  

 

* Filed under an application for confidential treatment.